Citation Nr: 1031602	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO. 04-41 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been submitted to reopen 
the appellant's claim for entitlement to service connection for a 
back disorder.

2. Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1945 to July 1946.

This appeal arose from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in St. 
Louis, Missouri, which denied a claim for service connection for 
a back disorder. In February 2007, the Board remanded this issue 
for additional development. The case is now again before the 
Board for final adjudication.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO denied service connection for a back disorder by way of 
the June 2002 rating decision, which was not appealed.

2. Since June 2002, many years of VA medical records were 
submitted into the record showing consistent reports of an in-
service automobile accident with complaints of back pain ever 
since. 



CONCLUSION OF LAW

New and material evidence has been submitted to reopen a claim 
for entitlement to service connection for a back disorder; the 
claim is reopened. 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to reopen his claim for service connection 
for a back disorder. A claim that has been denied, and not 
appealed, will not be reopened and considered on the same factual 
basis. 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a). The Veteran filed this claim in March 2003. 
The same claim was previously denied in June 2002, and no notice 
of disagreement was filed with regard to that decision. The June 
2002 denial is therefore final and the March 2003 statement 
clearly indicating the Veteran's wish to reopen his compensation 
claim is found to be a new claim.

The exception to the rule of finality provides that if new and 
material evidence is presented or secured with respect to a claim 
that has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate the 
claim. New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

New evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the last 
final disallowance must be considered in determining whether the 
newly submitted evidence is probative. Id. Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance. Id.

In this case, the June 2002 decision simply states that there is 
no new evidence to support reopening the Veteran's claim and 
notes that there is only new evidence showing a list of current 
problems, but "no evidence of current treatment for these 
claimed conditions."  This reasoning is rather vague, but the 
Board recognizes the basis of the denial to be lack of evidence 
of a current disability. Since June 2002, voluminous medical 
records were submitted into the claims folder, which show many 
years of treatment for the Veteran's back disability. March 1997 
outpatient reports show that the Veteran was completing a period 
of physical therapy at that time. Records since then consistently 
show treatment of the back. Throughout these records, references 
are made to an in-service automobile accident and back pain ever 
since. See October 2001, April 2002, May 2002 and July 2005 
outpatient records. These new records specifically address the 
basis of the last prior final decision with regard to the 
Veteran's back claim. The evidence, therefore, is both new and 
material to the claim. Accordingly, the claim is reopened.

A discussion addressing whether VA's duties to notify and assist 
the Veteran have been complied with as to the new and material 
evidence portion of this claim is not warranted. To the extent 
necessary, VA has fulfilled its duties to notify and to assist 
the Veteran in the development of this portion of the claim. See 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002). In light of the determinations reached in this claim, no 
prejudice will result to the Veteran by the Board's consideration 
of this appeal at this time. Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).




ORDER

New and material evidence was received to reopen the claim for 
service connection for a back disorder; to this extent only the 
Veteran's claim is granted.


REMAND

The Veteran is seeking service connection for a back disorder, 
which he contends was incurred in service due to an automobile 
accident. Generally, for service connection the claims folder 
must contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury." 
See Pond v. West, 12 Vet. App. 341, 346 (1999). In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service. 38 U.S.C.A. § 1110, 
1131; 
38 C.F.R. § 3.303(a).

A review of the record shows that he has repeatedly reported an 
in-service automobile accident during which he injured his back 
and fractured ribs. As early as September 1989, many years prior 
to his claim, he reported to VA physicians treating him for a 
heart problem that he did receive injuries in service, including 
fractured ribs, and was hospitalized during military service. See 
September 1989 VA hospital records from Poplar Bluff, Missouri, 
VA Medical Center. A review of the Veteran's service treatment 
records (STR's) does not show such hospitalization. However, 
there is no evidence of an extensive search for all available 
STR's, including hospital records that may have been kept 
separate from the Veteran's main STR folder. Under 38 C.F.R. 
§ 3.159(c)(2), VA has a duty to assist the Veteran in obtaining 
such records, which are in control of a Federal department or 
agency. As such, while the Board regrets the delay, a remand is 
required in order to assist the Veteran in obtaining his complete 
STR's. All records obtained should be associated with the 
Veteran's claims folder.

The post-service treatment records available for the Board's 
review show that the Veteran has reported back pain associated 
with injuries, often noted as resulting from an automobile 
accident, in service. In September 1989, while being hospitalized 
at the Poplar Bluff, Missouri, VA Medical Center for a heart 
condition, the Veteran reported being injured and hospitalized 
during service and suffering from fractured ribs. A January 1998 
note shows that he reported a motor vehicle accident during 
service with low back pain ever since. An October 2001 neurology 
note shows that he has chronic low back pain "related to 
injuries in Navy in 1940s." In April 2002, a VA outpatient 
record again notes low back pain ever since an automobile 
accident in service. A May 2002 record shows report of a 1945 
back injury in service. A July 2005 outpatient note also mentions 
an onset of pain in 1945. And, at his September 2005 Travel Board 
hearing, the Veteran reported an operation in service in December 
1945. See hearing transcript at page 5. These records are not 
sufficient to grant the claim, but they do raise the possibility 
that the Veteran has a current disability related to an in-
service incident. However, the Veteran has not been afforded the 
benefit of a VA examination thus far.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim. The prerequisites of McLendon are clearly apparent 
in this case. As such, remand is necessary to afford the Veteran 
VA examinations of his back.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1. Contact all appropriate resources and 
obtain all of the Veteran's service treatment 
records, including records of the Veteran's 
in-service hospitalization following a 1945 
motor vehicle accident during which the 
Veteran may have injured his back and 
fractured ribs. Associate all records 
obtained with the claims folder.

2. Once the above development is complete, 
afford the Veteran a VA examination to assess 
the nature and etiology of his claimed back 
knee disability. The claims folder must be 
provided to and reviewed by the examiner. The 
examiner should, for the purpose of this 
examination, assume that the Veteran was in-
fact in a motor vehicle accident in 1945. 
Following physical examination, and any 
necessary testing, the examiner is asked to 
report any current diagnosis related to both 
the Veteran's back, including a report as to 
whether any current diagnosis is post-
traumatic in nature. Once the current nature 
of the disability is diagnosed, the examiner 
should then provide an opinion regarding the 
etiology of the Veteran's disability(ies) by 
addressing the following question: is it more 
likely than not (i.e., probability greater 
than 50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent) that the Veteran's current 
disability was incurred in service? A 
complete rationale should be provided for any 
opinion expressed.

3. Readjudicate the Veteran's claim. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


